PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_02_EN.txt. 40

DISSENTING OPINION BY M. WEISS.
[Translation.] |

I also, to my very keen regret, am unable, in the case now before
the Court, to share the opinion of the majority of my colleagues.

The reasons which induce me to adopt this conclusion are briefly
as follows : :

The Peace Treaty signed at Lausanne, on July 24th, 1923, between
Turkey and the Allied Powers, terminated completely and once
and for all the régime established centuries ago known as the
Capitulations which from the days of Francis I and until the con-
clusion of this Treaty had governed the legal and judicial relations
between the Ottoman Empire and Christendom.

Article 28 of the Treaty is as follows :

“Each of the High Contracting Parties hereby accepts,
in so far as it is concerned, the complete abolition of the
Capitulations in Turkey in every respect.”

.The new Turkey therefore finds herself freed from the hampering
servitudes which for so long had placed her in a situation apart,
in an inferior position amongst the nations ; she now becomes their
equal, having like them no other sovereign than international
law. And it is precisely this subjection to international law which
is laid down in the Convention respecting conditions of residence
and business and jurisdiction, concluded at Lausanne on the same
day as the Peace Treaty.

The intention of bringing Turkish law into harmony with
the international law, which has hitherto governed intercourse
between the Western States, is in the first place announced in
the preamble of this Convention : ‘Being desirous of prescribing,
in accordance with modern international law, the conditions under
which nationals of the other contracting Powers may settle in
Turkey and Turkish nationals may settle in the territory of those
Powers, as well as certain questions relating to jurisdiction,”’ etc.

This preliminary declaration is given full effect and put into
practical application by, amongst others, Articles 15 and 17
of the Convention, which run as follows :
JUDGMENT No. 9.—DISSENTING OPINION BY M. WEISS 41

Article 15.—‘‘Subject to the provisions of Article 16 [which
relates to questions of personal status], al} questions of juris-
diction shall, as between Turkey and the other contracting
Powers, be decided in accordance with the principles of inter-
national law.”

Article 17.—‘The Turkish Government declares that the
Turkish Courts will ensure to foreigners in Turkey, both as
regards person and property, protection im accordance with
international law and the principles and methods generally
adopted in other countries.”

Of those two clauses of the Convention of Lausanne only the
first—namely Article 15—is of direct interest for the case before
the Court. It follows from it that im all cases, that is to say, in:
criminal cases as well as in cases of civil and commercial law,
conflicts of jurisdiction which may arise between Turkey and the
other signatory States are to be settled in accordance with the
principles of international law.

These principles—and it is quite certain that, as the Court has
not failed to bring out, in this connection, the principles of general
international law and no others are meant-—, which are they in the
present case and where are they written ?

The clause on which the judgment given against Lieutenant
Demons appears with certainty to have been based, although no
authentic copy of this judgment has been placed before us, belongs
to Turkish municipal law ; it is Article 6 of the Criminal Code which
has been taken from the Italian Code and runs as follows:

[Translation]

“Any foreigner who commits an offence abroad to the
prejudice of a Turkish subject, for which offence Turkish law
prescribes a penalty involving loss of freedom for a minimum
period of not less than one year, shall be punished by the
Turkish Courts and in accordance with the Turkish Penal Code
provided that he is arrested in Turkey. In such cases, the pro-
secution will only be instituted at the request of the Minister
of Justice or on the complaint of the injured Party.”

But this Article 6 is not, according to Article 15 of the Convention
of Lausanne, self-contained ; it must, as regards relations between
Turks and foreigners, be supplemented by, and read in the light
of, the principles of international law.
JUDGMENT No. 9.—DISSENTING OPINION BY M. WEISS 42

Does international law authorize the application of Turkish
law and the intervention of Turkish Courts for the repression of
offences or crimes committed by a foreign subject outside Turkey,
as is possible under the above-mentioned Article 6? Without
attributing to the records of the preparatory work in such case
a weight which might be disputed, I may well venture to recall
that this was the claim put forward by the Turkish plenipotentiaries
from the outset of the Conference of Lausanne. The amendment
submitted by them at the request of Ismet Pasha leaves no room
for doubt on this point : In Turkey—we read in this document—
“the Turkish Courts will, in criminal matters, have jurisdiction over
all charges arising in Turkey against nationals of the other contract-
ing countries, out of crimes, offences or contraventions committed
by them in Turkey, as well as over charges arising out of acts com-
mitted by them # the territory of a third State, and which, according
to Turkish law, fall within the jurisdiction of those Courts. ...”

This proposal the terms of which, it should be observed in passing,
leave offences committed by a foreigner upon the high seas and
not upon the territory of a third State outside the limits of the cases
expressly provided for therein, induced the British Delegate, Sir
Horace Rumbold, to make a strong protest : he declared that it could
not be accepted ; and his French and Italian colleagues added their
reservations in this regard to his. In view of this opposition Turkey
did not insist, and Article 15 was drafted in its final form.. From
the absence of any reference in this article to the jurisdiction of the
Turkish Courts to take cognizance of crimes or offences committed
by foreigners on foreign territory, it therefore follows that no such
jurisdiction was recognized as being a rule of international law.

Being unable to find any support for her claim in treaty law,
Turkey considerably enlarged the field of discussion; she had
recourse to the general principles of international law ; she pleaded
the sovereignty of Statés upon which this law ts based.

Every State, she claimed, and Turkey herself from the time of
the annulment of the servitudes which have for so long been a
burden upon her international life, is ipso facto sovereign ; this
implies that she can do as she thinks fit as regards persons or things
unless a specific provision in a treaty or an established custom in
international relations prevents her from so doing. This power is
thus in its essence unlimited, and it implies as regards the young
Turkish Republic, if no prohibition prevents its being exercised,
JUDGMENT No. 9.—DISSENTING OPINION. BY M. WEISS 43

an absolute right of jurisdiction over the high seas, as well as over
such of her nationals as may be upon foreign territory as residents
or as visitors, and even over foreigners living abroad who may
have been guilty of an offence injurious to Turkey or to one
of her subjects.

In support of this contention and of the inferences which she
deduced therefrom especially in reference to the Lotus case, Turkey
has also, with the aid of numerous quotations from authors and
judicial decisions, taken from the theory and practice of many
countries, brought forward a certain number of considerations or
systems which, in her view, demonstrate that the proceedings
instituted at Stamboul against the French officer Demons, and
the sentence which was rendered against him, not only did not
contravene any prohibition in international law, but were besides
entirely in conformity with the practice universally followed by
States. It was thus that she endeavoured to rest the jurisdiction
of the Turkish Court in this case upon the duty of protection which
was alleged to be incumbent upon every State as regards its
nationals in foreign territory ; or upon the localization of the facts
constituting the offence of causing the collision, on the ship that
was sunk; or finally upon the principles followed in the legis-
lation of many countries and by French legislation in particular,
relating to ‘‘connected”’ offences (infractions connexes).

Without entering at the present moment into the details of this
threefold argument which the Court has, moreover, taken care not
to endorse entirely, it will be sufficient for me to observe that the
Turkish Government, had it been quite certain that its contention
was supported by international law, would no doubt not have
thought it necessary to bring forward in addition more or less
disputable reasons and theories, which could only weaken the force
of the contention pleaded in its name, by revealing its weak
points.

The fundamental error of this contention is its endeavour to
find sources of international law in places where they do not exist.
International law is not created by an accumulation of opinions
and systems ; neither is its source a sum total of judgments, even
if they agree with each other. Those are only methods of dis-
covering some of its aspects, of finding some of its principles, and
of formulating these principles satisfactorily.

In reality the only source of international law is the consensus

6
JUDGMENT No. 9.—DISSENTING OPINION BY M. WEISS 44

omnium. Whenever it appears that all nations constituting the
international community are in agreement as regards the acceptance
or the application in their mutual relations of a specific rule of
conduct, this rule becomes part of international law and becomes
one of those rules the observance of which the Lausanne Convention
recommends to the signatory States.

Among the foremost of these rules there is one which is paramount
and which does not even require to be embodied in a treaty: that
is the rule sanctioning the sovereigniy of States. If States were
not sovereign, no international law would be possible, since the
purpose of this law precisely is to harmonize and reconcile the
different sovereignties over which it exercises its sway.

Turkey also admits, as I have just stated, the principle of the
sovereignty of States, but she applies it beyond its due limits
making its action to be felt in à field which is outside its proper
scope.

By virtue of sovereignty such as we understand it, every State
has jurisdiction to sentence and punish the perpetrators of offences
committed within its territory ; indeed, this is a question of public
security, and of public order, which a State cannot ignore without
neglecting its duty as a State, and one which arises whatever the
nationality of the delinquent may be.

But, outside the territory, the frontier having once been traversed,
the right of States to exercise police duties and jurisdiction ceases to
exist ; their sovereignty does not operate, and crimes and offences,
even in the case of those inflicting injury upon the States them-
selves, fall normally outside the sanctioning force of their courts.
Extra territorium jus dicenti impune non paretur.

That is the principle upon which case-law in the United States
is based (see Cutting case) and which appears to have been
sanctioned by the Treaty of International Penal Law signed at
Montevideo on January 23rd, 1889, between the Argentine Republic,
Bolivia, Paraguay, Peru and Uruguay. Many other States in their
international legislation also admit the principle of the exclusively
and absolutely territorial character of criminal jurisdiction : that
is the case in Great Britain, and it was also the case for a long time
in France : the right of inflicting punishment, the Cour de cassation
declares in its judgment of January roth, 1873 (Dalloz, 1873, x.
41), ts derived from the right of sovereignty, which does not extend
beyond the territorial limits.
JUDGMENT No. 9.—-DISSENTING OPINION BY M. WEISS 45

It is true that of late years new rules have penetrated into the penal
legislation of various countries. Itisnow, by a noteworthy extension
of territorial jurisdiction, readily recognized that a person may be
prosecuted before the courts of his own country for an offence com-
mitted abroad either against a compatriot or against the institu-
tions, security or credit of the State of which he is a national.
(See especially Articles 5 and 7 of the French Code of procedure
for trial.) But this extension, which is not even always confined
to nationals, and which has, properly speaking, nothing to do with
the principle of the sovereignty of States in criminal matters,
which it may rather be said to contradict, is explained by special
considerations entirely irrelevant to the Lotus case, and this exten-
sion, to obtain its full force and to become a rule of international
law, would require, as has been pointed out by the United States
Department of State in its report on the Cutting case, “the general
consent of the nations or a special convention’ ; moreover, the
reasons of expediency on which it is based are themselves very
debatable in law.

The criminal jurisdiction of a State therefore is based on and
limited by the territorial area over which it exercises sovereignty.
This is the principle, and it is anindisputable principle of interna-
tional law.

But what happens to this principle when the offence committed
takes place not on terra firma, which is subject to the sovereignty
of the State occupying it, but on the high seas outside the zone of
territorial waters over which it is generally held that a State exer-
cises rights of police and jurisdiction ? .

Here we come face to face with another and equally definite
principle of international law: the principle of the freedom of the
high seas. The high seas are free and ves nullius, and, apart from
certain exceptions or restrictions imposed in the interest of the
common safety of States, they are subject to no territorial authority.
Since, however, it is impossible to allow free scope to all the enter-
prises and attacks which might be undertaken against the persons
and property of those voyaging upon the seas, it has appeared
expedient to extend to merchant vessels on the high seas the juris-
diction of the authorities of the State whose flag they fly. These
vessels and their crews are answerable only to the law of the flag,
a situation which is often described by saying, with more or less
JUDGMENT No. 9.—DISSENTING OPINION BY M. WEISS 46

accuracy, that these vessels constitute a detached and floating
portion of the national territory. The effect of this is to exclude,
just as much as on.the national territory itself, and apart from
certain exceptional cases, the exercise of any jurisdiction other than
that of the flag, and in particular that of a foreign port at which
a vessel may touch after the commission of some offence on the
high seas. (Rules drawn up at The Hague by the Institute of Inter-
national Law in 1908.)

This principle has been fairly frequently applied in international
cases, especially in collision cases (see the precedent of the Costa
Rica Packet referred for arbitration to my illustrious colleague,
Frederic de Martens) ; and it would not appear that there is any
reason. for not applying it in the case of the Boz-Kourt and Lotus.
Assuming that the destruction of the.former vessel was the result
of a wrong manceuvre, of an error in navigation, of an offence
committed on the high seas, for which Lieutenant Demons was
responsible, it is the national law, the law of the flag under which
he was sailing, which alone is applicable to him, since there is in this
case no territorial law or territorial sovereignty.

The Turkish Government has not denied the jurisdiction of the
law of the flag as regards the repression of offences committed on the
high seas, especially in the case of collision between two vessels ot
different nationality ; it has not denied that the French Courts have
the right of convicting and sentencing Lieutenant Demons who
was officer of the watch on board the Lotus at the time of the colli-
sion, should his guilt appear to them established. But the Turkish
Government holds that this jurisdiction is not exclusive. And it
alleges various circumstances arising in the particular case and
various theories of international law, with a view to showing that
Turkey and its courts possess concurrent rights of jurisdiction, in
virtue of the general right of sovereignty which Turkey assumes
even outside her own territory.

It has been argued by Turkey—but the judgment which has been
read does not go as far as that—that the jurisdiction claimed by
the courts of Stamboul in the Lotus case was justified by the right
of protection possessed by every State in respect of its nationals even
beyond its frontiers. Turkey contends that the fact that the offence
committed on the high seas by a foreigner should have injured some
of her nationals suffices to give her power and to make it her duty to
punish the offence. And this is precisely what happened in the
JUDGMENT No. 9.—DISSENTING OPINION BY M. WEISS 47

Lotus case.. This system, which has found favour in the positive
legislations of some countries, is not in itself contrary to interna-
tional law, but it is outside the scope of international law : it does
not in itself constitute a principle of international law capable of
overcoming the principle of the freedom of the seas and that of the
law of the flag which is the corollary of the former. None of the
legislative or judicial evidence cited by Turkey in support of the
tight of protection of nationals, establishes the existence of such
a principle, and it is moreover in contradiction with the rules
consistently applied by courts in maritime cases for the repression
of crimes and offences committed on the high seas and especially
in collision cases. It will suffice for me to allude in this respect to the
arbitral award given by M. de Martens in the case of the Costa
Rica Packet, to which I have already referred.

Other titles to jurisdiction, intended to support the argument
based on Turkish sovereignty, have been put forward by the
representatives of that country. They endeavoured to localize
the offence, which it was sought to punish, upon the vessel which
sustained the injurious result, that-is to say on the vessel run down.
They argued that it was the Boz- Kourt which perished in the colli-
sion of August znd, 1926, and that it was the passengers and
sailors of that vessel who met their deaths. The offence therefore
produced its effects in the Boz- Kourt, i.e., according to the generally
accepted legal fiction, on Turkish territory. Consequently, it was
quite natural that the Turkish Courts, that is to say the territorial
courts, should exercise jurisdiction. The error here is clear and
it has been fully brought out in the famous decision given in the
Franconia case by the British Court for Crown Cases Reserved.
In fixing the place where an offence has occurred, it is not to the
place where the offence, often contrary to any reasonable antici-
pation, produces its injurious effects upon persons or things, that
attention must be directed, but solely to the place where the punish-
able act has been committed and where the person responsible for
that act was at the time when it was committed ; it is there that
the offence has really taken place.

Now, in the case of the running down of the Boz- Kourt by the
Lotus, the errors of navigation, with which Turkey has charged the
officer of the latter vessel, and which.may have led to the destruc-
tion of the Turkish collier and to the loss of several lives, could
only have taken place at the spot where Lieutenant Demons exer-
JUDGMENT No. 9.—DISSENTING OPINION BY M. WEISS 48

cised his command, i.e. in the vessel responsible for the collision.
He never set foot on board the Boz-Kourt, and there is nothing
to show that it was on board the ship and not at the bottom of
the sea, into which they were no doubt immediately thrown by the
force of the impact, that the seamen and passengers perished.

It is therefore on the vessel responsible for the collision and not
on the vessel run down that the disaster should have been localized,
if any importance were attached to such localization from the point
of view of jurisdiction ; the law and jurisdiction of the flag under
which Lieutenant Demons sailed would then apply perfectly
naturally. But that is only a secondary consideration, which, in the
case before the Court, tends further to support the jurisdiction of
the law of the flag.

What makes the application on the high seas of the law of the flag
in respect of occurrences on board a merchant vessel essential, is
the fact that such a vessel is not directly subject to any territorial
sovereignty, but that on the other hand, regarding it as an exten-
sion of territory, it constitutes an organized entity, subject to the
discipline and control of the State whose flag it flies, which State
therefore is both more qualified and has more interest than any
other to ensure the maintenance of order on board.

The Turkish Government had finally endeavoured to link up
the proceedings taken against the French officer with a theory of
“connexity” (connexité), making these proceedings dependent upon
those taken in pursuance of Turkish law against the Turkish officer
of the Boz- Kourt ; does not the close connection existing between
these two sets of proceedings taken as a result of one and the same
act in different countries, require indeed, in the interests of justice,
that they should come before the same judge ? It is easy to reply,
although the Court has not seen fit to consider this question, that
“connexity’ implying extension of jurisdiction only takes effect
in relations between two or more courts of the same instance, sitting
within the boundaries of the same State and that, according to an
opinion unanimously held, this conception is completely foreign
to international relations, by reason of the modifications which it
would involve both as regards the law applicable to offences alleged
to be “‘connected”’ (connexes) and the system of penalties which
would be applicable to them. “Connexity” (connexité) is a rule of
internal convenience applicable in those States which have included
it in their codes of procedure ; it is ineffective outside their frontiers.
JUDGMENT No. 9.—DISSENTING OPINION BY M. WEISS 49

None of the various grounds advanced by Turkey in support
of her claim to jurisdiction—some of which have been held to
be well founded by the Court—therefore remain to authorize the
penal measures taken against the French officer Demons, in conse-
quence of the loss of the Boz-Kourt.

Two principles of international law clearly emerge from the
controversial doctrine and contradictory judicial decisions which
have been invoked as authority by both Parties in the course of the
hearings :

1. First of all, there is the principle of the sovereignty of States
in criminal matters, not a universal, undefined, unlimited sovereignty
such as Turkey adduced, but a sovereignty founded upon and limited
by the territory over which the State exercises its dominion, that
is to say, territorial sovereignty. |

2. Secondly, there is the principle of the freedom of the high ,seas,
including the application of the law of the flag which is its corollary.

The Turkish Government, in proceeding against the French
‘Lieutenant Demons upon the basis of acts which had taken place
outside Turkish territory on a vessel flying the French flag has
disregarded those two fundamental principles of international
law ; it has consequently acted in contravention of Article 15 of the
Lausanne Convention. And my conscience as a jurist and judge
does not allow me to subscribe to the approval bestowed upon
its action by the Court.
